Citation Nr: 1417062	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for status-post right shoulder surgery with postoperative changes for the period prior to March 7, 2012. 

2. Entitlement to an initial compensable rating for bilateral pes planus with plantar calcaneal spur. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to April 1993 and October 2003 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Detroit, Michigan RO now currently has jurisdiction of this matter.

In January 2011, the Veteran appeared at the Nashville, Tennessee RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the videoconference hearing is of record.

In a February 2012 Board decision, the issues were remanded to the VA Appeals Management Center (AMC) for additional evidentiary development.  In October 2012, the AMC issued a rating decision increasing the initial rating of the right shoulder disability to 20 percent effective as of March 7, 2012.  

The Veteran indicated in a December 2012 statement that he was satisfied with the grant of a 20 percent disability rating from March 7, 2012.  He specifically indicated that he did not disagree with the 20 percent rating from March 7, 2012.  As the Veteran is satisfied with his rating for this period, there remains no controversy with regard to that rating for that period.  Accordingly, a claim for a rating in excess of 20 percent for the period from March 7, 2012 is not before the Board.  While the Veteran is satisfied with his 20 percent rating for the period from March 7, 2012, the AMC did not award him that 20 percent disability rating over the entire period of his claim.  Rather, it maintained a noncompensable evaluation for the period prior to March 7, 2012.  The remaining issue before the Board involves the proper rating for the disability during that period.  

While the Veteran's representative has characterized this claim as an earlier effective date claim, an initial increased rating claim is properly before the Board. The Veteran's request for consideration of an earlier effective date for the 20 percent rating is essentially encompassed in the staged increased rating claim. 

With respect to bilateral pes planus with plantar calcaneal spur, an October 2012 Supplemental Statement of the Case (SSOC) denied entitlement to an initial compensable rating for the service-connected disability.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 Informal Hearing Presentation (IHP) submitted by the Veteran's representative.  The remaining documents in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's bilateral pes has been essentially asymptomatic, but with a plantar calcaneal spur that is tender and results in mild limitation of function.

2. Prior to March 7, 2012, the Veteran had full range of motion, with complaints of pain in his right shoulder.






CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for bilateral pes planus with plantar calcaneal spur are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Code 5276 (2013). 

2. The criteria for an initial 10 percent rating for status-post right shoulder surgery with postoperative changes, for the period prior to March 7, 2012 are met.  38 U.S.C.A. §§ 1155, 5701(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R.    § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the claims stem from the Veteran's appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A.     §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was provided notice of the decisions, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of any notice deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the agency of original jurisdiction (AOJ) and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in January 2011.

The Veteran has also been afforded VA medical examinations for his claimed disorders, most recently in March 2012, pursuant to February 2012 Board Remand directives.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Findings necessary to rate the Veteran's bilateral pes planus with plantar calcaneal spur and right shoulder disability have been made.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Pes Planus with Plantar Calcaneal Spur

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 pertain to the rating of pes planus.

Under Diagnostic Code 5276, a noncompensable rating corresponds to mild pes planus, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination).  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Also potentially applicable is Diagnostic Code 5284 for injuries of the foot, which provides that a 10 percent rating is assigned for moderate foot injuries, 20 percent rating for moderately severe foot injuries, and 30 percent rating for a foot injury that is productive of severe disability.  A note to the rating criteria states that with actual loss of use of a foot, a 40 percent rating is warranted.

Service treatment records show that this disability existed prior to service as mild asymptomatic pes planus.  Service treatment records do not reflect treatment for a bilateral foot disability while on active duty. 

The Veteran was afforded a pre-discharge examination under VA contract through OTC Medical Services in June 2008.  Right and left foot x-rays revealed plantar calcaneal spurs on both feet.  Physical examination of the feet revealed low arches.  The Achilles tendons showed good physical alignment.  Flexion and dorsiflexion of the toes did not induce pain and there was no evidence of Morton's metatarsalgia.  The Veteran did not report the use of or need for corrective shoe wear.  He was diagnosed with bilateral pes planus with a small plantar calcaneal spur.

In compliance with the Board's February 2012 Remand directive, the Veteran was re-examined in March 2012.  He reported pain on use of both feet; accentuated on use.  There was no pain on manipulation of the feet.  There was an indication of swelling on use of both feet.  No characteristic calluses were noted.  There was no extreme tenderness of the plantar surface of both feet.  The Veteran reported that his symptoms were relieved by arch supports, built-up shoes, or orthotics.  The examiner noted no decreased longitudinal arch height on weight-bearing in both feet.  There was no objective evidence of marked deformity of the feet, including pronation or abduction; however, the examiner noted that the weight-bearing line fell over or medial to the great toe bilaterally.  There was no lower extremity deformity other than pes planus which caused alteration of the weight-bearing lone.  There was no inward bowing of the Achilles tendon and no marked inward displacement and severe spasm of the Achilles tendon.  The examiner observed tenderness on palpation of both heels/Achilles that was more prominent in the left.  There was no loss of function with repetitive use.  The examiner found that loss of function due to flare-ups could not be determined with resorting to speculation.  The Veteran reported bilateral foot swelling when on his feet for 12 or more hours and that his current job entails standing and sometimes moving heavy objects and at other times just sedentary on the computer.  

Also, in compliance with the Board's February 2012 remand directive, the examiner opined that the plantar calcaneal spur is not part and parcel of pes planus and that the two conditions are separate entities.  The examiner observed pain on palpitation of both heels that was more prominent in the left, which she attributed to the plantar calcaneal spur.  The examiner found that the Veteran was currently asymptomatic for pes planus.  

X-rays showed bilateral hallux valgus deformity of both feet with a minimal bunion formation.  The Veteran was diagnosed with bilateral pes planus with plantar calcaneal spur.

The Board acknowledges the contentions of the Veteran's representative in the March 2014 IHP.  However, the Board finds that the March 2012 examiner's opinion that the Veteran's plantar calcaneal spur constitutes a separate condition from his pes planus is not a valid basis for assigning a separate rating.  The evidence clearly shows that the Veteran suffers from a bilateral foot disability.   In evaluating this disability, the RO/AMC will determine whether the plantar calcaneal spur should be assigned a separate rating, or factored, as it already is, into the rating of his service-connected bilateral pes planus, based on the facts found and in accordance with the rule against compensating a claimant twice for manifestations of the same disability under different diagnoses.  38 C.F.R. § 4.14 (2013).

While the pes planus is essentially asymptomatic, the Veteran has tenderness especially in the area of the calcaneal spur and, resolving reasonable doubt in favor of the Veteran, his bilateral pes planus more closely approximates the criteria for a 10 percent rating throughout the appeal.  

The Veteran's statements regarding bilateral foot pain are competent evidence that addresses the extent of his disability and there is no basis for finding that these statements are not credible. 

Higher evaluations of 30 and 50 percent are not warranted because there is no objective evidence of more than mild limitation of function or marked deformity, pain on manipulation, and characteristic callosities; or pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and no improvement with use of orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Right Shoulder 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In a July 2008 rating decision, the RO granted service connection for a right shoulder disability, with a noncompensable disability rating from July 19, 2008.  As previously noted, the Veteran is satisfied with the 20 percent rating he currently receives (and has received since March 7, 2012) for his service-connected right shoulder disability, and the only matter before the Board is the propriety of the rating for the disability for the period prior to March 7, 2012.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A review of the record reveals that the Veteran is right-hand dominant.  For adjudicative purposes, his right shoulder is the major extremity.  38 C.F.R. § 4.69.

The Veteran's right shoulder injury is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202-5201.  In this regard, Diagnostic Code 5201 provides for assignment of a 20 percent rating when there is limitation of motion of the (major or minor) arm at shoulder level, a 30 percent rating when there is limitation of motion of the major arm midway between side and shoulder level, and a 40 percent rating when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides for assignment of a 20 percent rating when there is malunion of the humerus with moderate deformity of the major or minor arm, and a 30 percent rating when there is malunion of the humerus with marked deformity of the major arm.

Diagnostic Code 5202 also provides for assignment of a 20 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint (of the major or minor arm) with infrequent episodes, and guarding of movement only at shoulder level; and a 30 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint of the major arm with frequent episodes, and guarding of all arm movements.

Diagnostic Code 5202 also provides for assignment of a 50 percent rating when there is fibrous union of the humerus of the major arm, a 60 percent rating when there is nonunion of the humerus (false flail joint) of the major arm, and an 80 percent rating when there is loss of head of the humerus (flail shoulder) of the major arm.

The Veteran's service treatment records show that in August 2005 he sustained injury to the right shoulder.  Right shoulder x-rays revealed findings suggestive of acromioclavicular (AC) joint separation.  In January 2006, the Veteran presented with complaints of ongoing right shoulder pain.  He was diagnosed with a grade III AC joint separation.  In February 2006, he underwent an open Weaver-Dunn procedure of the right shoulder.  Upon separation examination, right shoulder x-rays revealed postoperative changes of the right clavicle with AC joint widening and coracoclavicular distance.  

The June 2008 QTC examination report noted a well-healed surgical scar, 9.5 centimeters by 0.3 centimeters, on the anterior aspect of the right shoulder.  The surface of the scar was flush with the surrounding skin and showed no detectable alteration in sensory perception or vascular supply.  As such, there was no detectable alteration in form or function of the right shoulder.  There was no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  There was no fixed position identified.  Strength was normal, as well as range of motion without induced pain.  Repetitive motion testing revealed no sign of pain, weakness, lack of endurance, fatigue, or incoordination.  The diagnosis was status post-surgery to right shoulder, condition resolved without complications; status post traumatic injury to right shoulder and well-healed scar.  X-rays showed post-operative changes of the right clavicle, with AC joint widening, as well as widening of the coracoclavicular distance.

The Board has also considered the Veteran's statements and testimony.  In the substantive appeal dated in May 2010, the Veteran indicated that his right shoulder was dislocated during training with the 82nd Airborne.  He described having the Weaver-Dunn surgery in service.  He further stated that due to surgery, he has more range of motion than expected, but also has more pain.  He stated that he is unable to lift any weight over 30 pounds above his head without a tearing feeling in the shoulder that causes pain.  He reported having to do constant therapy on his upper body or else he will get a throbbing pain.  The Veteran also reported that when there are extreme weather changes, four of his six scars begin to hurt and he has to usually sit and wait it out.  At the January 2011 Board hearing, the Veteran testified to doing physical therapy stretches as a way to prevent and reduce problems in the future.  He stated that he can no longer lift anything over his head and is very careful when doing so.  He reported the use of automation when having to lift anything over 35 pounds at his job.  He further stated that the pain he experiences is the most bothersome and that he does not use pain-relieving medication as he prefers natural methods.  The Veteran is competent to report his observable symptoms; however, the Board finds that a higher rating is not assignable based upon these statements, as the objective evidence prior to March 7, 2012, did not show findings which warrant a rating a compensable rating.  

The complaints of pain in the shoulder that the Veteran has attributed to limitation of function warrant a minimal compensable evaluation of 10 percent for the period prior to March 7, 2012.  Under the Rating Schedule, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints.  See 38 C.F.R. § 4.45(f).  While the Veteran does not exhibit arthritis in the right shoulder, he has undergone surgery and exhibits x-ray changes within the joint.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2013).  Resolving all doubt in the Veteran's favor, the Board finds that the complaints of pain and limitation of function warrant a 10 percent rating for the period prior to March 7, 2012. 

As explained above, Diagnostic Code 5201 provides that a 20 percent rating applies when there is limitation of motion of the (major or minor) arm at shoulder level.  In this case, evidence for this period, to include the June 2008 VA examination, showed normal range of motion without pain, weakness, lack of endurance, fatigue, or incoordination upon repetitive use testing.  Pursuant to Diagnostic Code 5202, in order to warrant a higher rating of 20 percent, there must be recurrent dislocation of the humerus at the scapulohumeral joint (of the major or minor arm) with infrequent episodes, and guarding of movement only at shoulder level.  Such was not found upon VA examination in June 2008 and there is no other evidence for this period to support a higher rating under DC 5202.  It follows that a rating greater than 10 percent is not warranted as the rating criteria are not met or nearly approximated.

General Considerations

Extraschedular

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's disabilities are manifested by symptoms contemplated in the relevant rating criteria.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his disabilities.  There is no evidence of record suggesting that he is unemployable as a result of such disabilities.  See 38 C.F.R.    § 4.16 (2013).


ORDER

An initial rating of 10 percent for bilateral pes planus with plantar calcaneal spur, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  .

An initial 10 percent rating for a right shoulder disability for the period prior to March 7, 2012 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


